—Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated April 15, 2002 (People v Davenport, 293 AD2d 625, Iv denied 98 NY2d 709), affirming two judgments of the County Court, Suffolk County, both rendered June 19, 1998.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745). Feuerstein, J.P., Krausman, Goldstein and Adams, JJ., concur.